DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/975,112 filed on 8/21/2020. Claims 1-6 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2020 has been considered.

Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or render obvious a motivation to provide for a method of monitoring the functions of a friction clutch including the combination of limitations recited in claim 1, particularly in combination with “wherein a slipping condition of the friction clutch is identified in that the supply pressure remains at a constant pressure plateau, which is below the 
 The closest prior art (Fries et al. US 2009/0127926) a method for monitoring the functions of a friction clutch 12 which is arranged in a vehicle between a drive motor 10 and a compressor 14 of a compressed air supply system 26 and which can be disengaged and engaged pneumatically (abstract), said method comprising: detecting by sensor (pgh. 0026) and evaluating in an electronic control unit 32 at least one operating parameter (system pressure) in a delivery mode of the compressor, wherein when a slipping condition of the friction clutch is identified by the electronic control unit, a value for a cut-off pressure of the compressor stored in the electronic control unit is reduced (pgh. 0042, switch-off pressure is reduced), wherein in the delivery mode of the compressor, a supply pressure in a main supply line of multiple compressed air consumer circuits or in a supply line of at least one compressed air consumer circuit is continuously detected by sensor (system pressure), wherein when a slipping condition of the friction clutch has been identified, the delivery mode of the compressor is ended by disengagement of the friction clutch (pgh. 0036, clutch ventilated in faulty operating phase or emergency operating phase), the value for the cut-off pressure of the compressor is reduced to a corrected cut-off pressure (pgh. 0042, reduced switch-off pressure), which lies below the plateau pressure by a predetermined pressure difference, and a warning signal and/or warning information is outputted (pgh. 0042).
However, in Fries, clutch slip is detected by a difference in rotation speed between the engine and the compressor.  There does not appear to be any motivation provided in the prior art to modify how Fries detects clutch slip to detect the slip based on compressor system pressure instead, absent hindsight.  As one of ordinary skill in the art would appreciate, system pressure 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Voss et al. ‘143 discloses a clutch control method for a compressed air servo actuator during emergency operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R MORRIS/Primary Examiner, Art Unit 3659